Exhibit 10.26

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit (“RSU”) Agreement (“Agreement”) entered into as of 
[date of grant] (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (the “Company”), and you (“Grantee”) evidences the grant to Grantee
of a RSU Award under the Fluor Corporation 2008 Executive Performance Incentive
Plan (“Plan”).

 

Section 1.                    AWARD SUBJECT TO PLAN

 

This RSU Award is made subject to all of the terms and conditions of the Plan,
including any terms, rules or determinations made by the Committee (as defined
in the Plan), pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.  Capitalized terms used in this Agreement and not defined herein have the
meaning set forth in the Plan.

 

Section 2.                    RESTRICTED STOCK UNIT AWARD

 

The Company hereby awards Grantee a right to receive Shares of Company common
stock pursuant to this RSU Award, subject to the terms and conditions set forth
herein.  Subject to the provisions of Section 3 and Section 4 hereof, upon the
issuance to Grantee of RSUs hereunder, Grantee shall receive cash in amounts
equivalent to dividends or distribution paid or made by the Company with respect
to an equivalent number of common shares.

 

Section 3.                    RESTRICTIONS ON SALE OR OTHER TRANSFER

 

Each RSU awarded to Grantee pursuant to this Agreement shall be subject to
forfeiture to the Company and each RSU may not be sold or otherwise transferred
except pursuant to the following provisions:

 

(a)   The RSUs shall be held in book entry form with the Company’s transfer
agent until the restrictions set forth herein lapse in accordance with the
provisions of Section 4 at which time the RSUs will be converted to shares of
Company common stock or until the Shares are forfeited pursuant to paragraph
(c) of this Section 3.

 

(b)   No such RSUs may be sold, transferred or otherwise alienated or
hypothecated so long as such RSUs are subject to the restrictions provided for
in this Agreement.

 

(c)   Upon your termination of employment with the Company or its subsidiaries
for any reason other than those which result in a lapse of restrictions pursuant
to Section 4(b)(2), then any such RSUs as to which the foregoing restrictions
have yet to lapse pursuant to Section 4, shall be forfeited by you and acquired
by the Company at no cost to the Company on the date of such termination of
employment.

 

Section 4.                    LAPSE OF RESTRICTIONS

 

(a)          [Performance criteria may be included for certain recipients at the
discretion of the Organization and Compensation Committee.]

 

--------------------------------------------------------------------------------


 

(b)         The restrictions set forth in Section 3 hereof shall lapse (provided
that such RSUs have not previously been forfeited pursuant to the provisions of
paragraph (c) of Section 3 hereof) with respect to the number of RSUs determined
as specified below upon the occurrence of any of the following events (any such
event, a “Vest Date”):

 

(1)   [Vesting schedule to be determined by the Organization and Compensation
Committee.  Certain agreements provide for cliff vesting, gradual vesting and/or
long term “retirement” shares.]

 

(2)   Notwithstanding the foregoing, the restrictions set forth in Section 3
hereof shall lapse immediately (provided that such Shares have not previously
been forfeited pursuant to the provisions of paragraph (c) of Section 3 hereof)
as set forth in the foregoing paragraph with respect to all RSUs which remain
subject to the foregoing restrictions, if prior to [last vesting date], the
employment of the Grantee by the Company or its subsidiaries is terminated on
account of death, total and permanent disability as determined in accordance
with applicable Company personnel policies and the Plan policies or for any
reason within two years following a Change in Control of the Company as
determined by the Committee occurs in accordance with the Plan.  In the event of
Grantee’s retirement from the Company, the restrictions set forth in Section 3
hereof shall continue to lapse (provided that such RSUs have not previously been
forfeited pursuant to the provisions of paragraph (c) of Section 3 hereof) as
set forth in the Paragraph 4(b)(1) with respect to all RSUs which remain
restricted, if prior to [last vesting date], the Grantee retires and delivers a
signed non-competition agreement in a form acceptable to the Company. However,
under all circumstances, any RSUs held less than one year from date of grant
will be forfeited.

 

(c)   No RSUs shall be delivered to or RSUs shall be vested and converted to
shares of Company   common stock in the account for the Grantee or Grantee’s
legal representative as herein above provided unless and until the statutory
amount of federal, state or local tax withholding or other employment tax
obligations the Company determines is or may be required under applicable tax
laws or regulations in connection with the taxable income resulting from the
lapse of the restrictions set forth in Section 3 (the “Tax Withholding
Obligation”) has been withheld or paid pursuant to Section 5.

 

Section 5.                    TAX WITHHOLDING

 

(a)   Your acceptance of this RSU Award shall constitute your instruction to the
Company to withhold or convert on your behalf a whole number of RSUs from those
RSUs being converted to shares of Company common stock with restrictions lapsing
on a Vest Date as the Company determines to be appropriate to equal an amount
sufficient to satisfy your Tax Withholding Obligation.  If RSUs are withheld by
the Company, the closing price per RSU at which Fluor’s common stock is sold on
the New York Stock Exchange on the Vest Date (the “Fair Market Value”) will be
used to calculate the amount of taxable income and the Tax Withholding
Obligation due to the lapse of the restrictions on the Vest Date.  The Tax
Withholding Obligation on the Vest Date will be divided by the Fair Market Value
on the Vest Date and rounded up to the nearest whole number to determine how
many RSUs will be withheld by the Company to pay your Tax Withholding
Obligation.  The remaining RSUs will be converted to shares of Fluor common
stock and delivered to you.  To the extent that rounding causes the Fair Market
Value of the RSUs withheld to exceed your Tax Withholding Obligation, the
Company agrees to apply any such excess to your federal income tax.

 

--------------------------------------------------------------------------------


 

(b)   Regardless of any action the Company takes with respect to any or all tax
withholding obligations that arise with respect to the RSU Award, you shall
remain ultimately liable and responsible for all such taxes.

 

Section 6.                    CONFIDENTIALITY; NO RIGHT TO CONTINUING EMPLOYMENT

 

This Agreement and the receipt of any RSUs hereunder are conditioned upon
Grantee not disclosing this Agreement or said receipt to anyone other than
Grantee’s spouse or financial advisor or senior management of the Company or
senior members of the Company’s Legal Services, and Executive Services
departments during the period prior to the lapse of the restrictions hereunder. 
If disclosure is made by Grantee to any other person not authorized by the
Company, Grantee hereby agrees to forfeit any RSUs received hereunder and to
surrender to the Company said Shares.  Nothing in the Plan or this Agreement
confers any right to continuing employment with the Company or its subsidiaries.

 

Section 7.                    ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 8.                    EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement.  If you have not electronically signed
this Agreement, the Company is not obligated to provide you any benefit
hereunder and may refuse to issue shares to you under this Agreement.  The
Grantee’s Restricted Stock will not vest until the Agreement is electronically
signed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

by

 

 

 

[Name]

 

 

[Title]

 

--------------------------------------------------------------------------------